Exhibit DANIEL S. SHUGAR AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Agreement amends and restates the employment agreement entered into as of November 1, 2005 (the “Effective Date”) by and between PowerLight Corporation, a California corporation (the “Company”) and Daniel S. Shugar (“Executive”) to reflect the proposed acquisition of the Company by SunPower Corporation, a Delaware corporation (“SunPower”) and merger (the “Merger”) of the Company with and into Pluto Acquisition Corporation LLC, a Delaware LLC (“PowerLight LLC”) pursuant to the Agreement and Plan of Merger dated November 15, 2006 among the
